PER CURIAM: *
This Court has considered this appeal on the basis of the record, the briefs, and oral *467argument. In light of this review, we affirm the judgment of the district court essentially for the reasons given in the district court’s Order, Don Hanvey Oil Trust, Inc. v. Unit Tex. Drilling, LLC, No. C-10-202, 2011 WL 606264 (S.D.Tex. Feb.16, 2011).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.